Citation Nr: 0732341	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-traumatic 
stress disorder (PTSD) prior to April 20, 2007, and a rating higher than 70 
percent from that date onwards.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a 
December 2002 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which confirmed a 50 percent 
disability rating for PTSD and denied a TDIU.

The Board remanded these claims in May 2006 for further development and 
consideration, and in a May 2007 decision, on remand, the Appeals 
Management Center (AMC) increased the rating for the PTSD from 50 to 70 
percent, but only retroactively effective as April 20, 2007.  He has 
continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).

FINDINGS OF FACT

1.  Because of the severity of his PTSD, the veteran last worked on March 
29, 2002, and he filed his claim for a higher rating for this condition 
within one year of that, on April 25, 2002.

2.  In view of the 100 percent schedular rating for PTSD granted in this 
decision, there is no remaining question of the veteran's entitlement to a 
TDIU.

CONCLUSIONS OF LAW

1.  The criteria are met for a 100 percent schedular rating for the PTSD, 
retroactively effective to March 29, 2002.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The question of whether the veteran is also entitled to a TDIU is now 
moot, warranting dismissal of this claim.  38 C.F.R. § 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's obligations in terms 
of notifying and assisting the veteran in obtaining evidence necessary to 
substantiate his claim, including in terms of apprising him of whose 
specific responsibility - his or VA's, it is for obtaining the supporting 
evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006).  Here, though, the Board is granting his PTSD claim to the 
maximum extent permissible by law, in turn rendering moot his claim for a 
TDIU.  Consequently, there need not be any discussion of whether there has 
been compliance with the notice and duty to assist provisions of the VCAA 
because this is ultimately inconsequential and, therefore, at most harmless 
error.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).

Analysis

Disability evaluations are determined by the application of a schedule of 
ratings, which is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2007).

Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely approximates the 
criteria required for that evaluation.   Otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7.



When, after careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of a disability, such doubt 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability evaluations.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995); 38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
using the General Rating Formula for Mental Disorders.

Under this code, a 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining effective 
work and social relationships.

In determining whether the veteran meets the criteria for a higher 70 
percent evaluation, the Board must consider whether he has deficiencies in 
most of the following areas:  work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The sole basis for an even higher 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 
2004).

During a VA examination in September 2000 the veteran stated that he was 
working as a freelance journalist due to the limited interaction with 
others.  He said he had held other jobs in the past but had experienced 
difficulty maintaining them due to his inability to get along with others.  
He described himself as socially isolated and indicated he had lived alone 
for the past 20 years.  He had one daughter that he kept in contact with 
via periodic emails, but he rarely saw her in person.  


The examiner described the veteran's mood as anxious.  He reported that he 
experienced depression and hypervigilance.  Each night he checked the 
perimeter of his house and kept a loaded shotgun at the foot of his bed.  
The examiner commented that the veteran's functioning was seriously 
impaired in that he suffered from estrangement from his only daughter, 
social isolation, an inability to maintain significant employment, a 
chronically depressed mood and low self-esteem.  The examiner pointed out 
the veteran had been underemployed - explaining that he had a law degree 
but had never worked as a lawyer.  The diagnosis was chronic PTSD and a 
Global Assessment of Functioning (GAF) score of 59 was assigned, reflecting 
"moderate" difficulty in social, occupational, or school functioning.  
See The American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).

During a more recent VA psychiatric evaluation in April 2007 the examiner 
reviewed the veteran's claims file for his pertinent history and noted 
that, in terms of employment, he now displayed "marked" occupational 
impairment.  The examiner also observed the veteran was still socially 
isolated.  On mental status examination, his mood was depressed and he 
reported anxiety attacks.  He also reported a low energy level and a lack 
of motivation.  His concentration was good, and there was no level of 
impairment with his short- or long-term memory.  This examiner believed the 
veteran was more seriously impaired than when previously examined.  Indeed, 
this examiner concluded the veteran was unemployable and that it was likely 
the result of his experiences in Vietnam.  This examiner also noted that, 
in 2004, at the age of 62, the veteran had begun receiving Social Security 
at a reduced pay-out because he could not support himself based on his own 
earnings.  Additionally, this examiner remarked that the veteran suffered 
from social impairment due to his Vietnam experiences and explained that he 
displayed serious impairment in his overall functioning, with a history of 
chronic sleep disturbance, dysphoric mood, episodes of marked anxiety, 
estrangement from his daughter, and estrangement from his siblings.  PTSD 
was diagnosed and the GAF score was 50, reflecting serious impairment in 
social, occupational, or school functioning.



An April 2007 statement from the veteran's former employer - Journal 
Press, confirmed he was no longer working even part-time as a photo 
journalist, since March 2002, because his anti-social behavior interfered 
with his job performance.

This medical evidence, especially in the aggregate, indicates the veteran 
is extremely isolated, staying at home most of the time.  There is no 
mention of social interaction other than with a few individuals at a club 
where he shoots trap and occasional conversations with individuals from the 
company he once worked for as a freelance journalist.  He even has very 
little personal contact with his daughter.  Thus, the Board finds that his 
PTSD symptoms cause what amounts to total social impairment.

This medical evidence also confirms the veteran has total occupational 
impairment as a result of his PTSD.  Although he previously worked as a 
freelance writer and/or photo journalist, even that job was only part time 
and what one VA examiner described as underemployed, considering, for 
example, the veteran had a law degree and, yet, had never worked in that 
field.  It is debatable whether his employment prior to March 2002 was 
actually "substantially gainful" - or, instead, just "marginal" 
employment.  38 C.F.R. § 4.16(a); see also VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7); Faust v. West, 13 Vet. App. 
342 (2000).

In any event it is undisputed the veteran has not worked since March 2002, 
in any field, journalism, law, or other - so he is completely unemployed.  
DC 9411 and the various precedent cases cited make it quite clear that a 
100 percent schedular rating is warranted under these circumstances, where 
he is unable to work because of the severity of the service-connected 
disability at issue, here PTSD.  And this higher rating (the maximum 
possible, incidentally) will be retroactively effective from the day he 
last worked - March 29, 2002, since he filed his claim for a higher rating 
for his PTSD within one year of that, on April 25, 2002.  In other words, 
it was factually ascertainable within one year prior to receiving his claim 
that he was unemployable.  See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); and VAOPGCPREC 12-98 (Sept. 23, 1998).

TDIU

Total disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service connected disabilities, provided 
that, if there is only one such disability, it shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

As indicated by the language of 38 C.F.R. § 4.16(a), when a veteran has a 
100 percent schedular rating, a TDIU may not be assigned.  Green v. West, 
11 Vet. App. 472, 476 (1998); Herlehy v. Principi, 15 Vet App 33 (2001), 
citing VA O.G.C. Prec. Op. No. 6-99 (June 7, 1999).  See, too, 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and Bowling v. 
Principi, 15 Vet. App. 1 (2001) (also discussing the interplay between a 
TDIU and a 
100-percent schedular or extraschedular rating).

Since in this decision the Board is granting a higher 100 percent schedular 
rating for the veteran's PTSD - retroactively effective to March 29, 2002, 
the date he last worked, his TDIU claim is now moot and therefore must be 
dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

A 100 percent schedular rating is granted for PTSD, retroactively effective 
to March 29, 2002, the date the veteran last worked.

The TDIU claim is dismissed as moot.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form that provides 
information concerning your rights to appeal our decision.  Due to recent 
changes in the law, some of the information contained in the attached 
notice of appellate rights form is no longer accurate concerning the 
ability to pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the extent that 
the information contained in the attached VA Form conflicts with the 
summary below, please disregard the information on the VA Form and instead 
rely upon the following information:  

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement 
has been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans 
Benefits, Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent may charge 
fees for services, but only after the Board first issues a final 
decision in the case, and only if the agent or attorney is hired 
within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings 
before a court.  VA cannot pay the fees of your attorney or agent, 
with the exception of payment of fees out of past-due benefits awarded 
to you on the basis of your claim when provided for in a fee 
agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order to 
implement the provisions of the new law.  More information concerning 
the regulation changes and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and Recognition of 
Service Organizations").





Fee for VA home and small business loan cases:  An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan.  For more information, read section 5904, 
title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of 
the new law, fee agreements must be filed with the VA Office of the 
General Counsel and not the Board.)




